DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, Mizikovsky (US 2015/0234377 A1) failed to disclose a system comprising one or more processors and non- transitory computer storage media storing instructions that when executed by the one or more processors, cause the processors to perform operations, the operations enabling user efficiency improvements with respect to determining an order in which to construct physical objects, and the operations enabling improvements to updating of an electronic model, the operations comprising: obtaining an electronic model, the electronic model comprising a plurality of objects, the objects representing physical objects to be constructed, and the electronic model being of a structure or infrastructure project; determining dependencies between the objects, wherein the determined dependencies indicate, at least, that a first object is to be constructed prior to a second object; generating a plurality of construction orderings based on the determined dependencies, each construction ordering indicating a unique order in which the objects are to be constructed, wherein a subset of the generated construction orderings are retained based on the subset causing the objects to be constructed according to a particular geometric pattern; and causing presentation, via a user device, of user interface information describing the subset of the construction orderings, wherein the system is configured to trigger updates to the electronic model in response to received material changes associated with the electronic model.
Instead, Mizikovsky discloses apparatus for managing a construction project, wherein the apparatus includes one or more electronic processing devices that: a) for a selected standard construction design, retrieves a construction model for the standard construction design from a store, the construction model including a plurality of material elements representing materials for use in carrying out a construction project in accordance with the construction model, each material element having material 
Regarding claim 9, the prior art of record, Mizikovsky (US 2015/0234377 A1) failed to disclose obtaining an electronic model, the electronic model comprising a plurality of objects, the objects representing physical objects to be constructed, and the electronic model being of a structure or infrastructure project; determining dependencies between the objects, wherein the determined dependencies indicate, at least, that a first object is to be constructed prior to a second object; generating a plurality of construction orderings based on the determined dependencies, each construction ordering indicating a unique order in which the objects are to be constructed, wherein a subset of the generated construction orderings are retained based on the subset causing the objects to be constructed according to a particular geometric pattern; and -4-Application No.: 16/368567 Filing Date:March 28, 2019 causing presentation, via a user device, of user interface information describing the subset of the construction orderings, wherein the system is configured to trigger updates to the electronic model in response to received material changes associated with the electronic model.
Instead, Mizikovsky discloses retrieving a construction model for the standard construction design from a store, the construction model including a plurality of material elements representing materials for use in carrying out a construction project in accordance with the construction model, each material element having material properties including construction attributes; b) determining one or more design customizations; c) updating the construction model in accordance with the one or more design customizations to thereby generate a customized construction model, by at least one of: i) adding one or more material elements; ii) removing one or more material elements; and, iii) modifying one or more material elements; and, d) generating construction information associated with carrying out the construction project in accordance with the construction attributes of the customized construction model.
claim 11, the prior art of record, Mizikovsky (US 2015/0234377 A1) failed to disclose obtaining an electronic model, the electronic model comprising a plurality of objects, the objects representing physical objects to be constructed, and the electronic model being of a structure or infrastructure project; determining dependencies between the objects, wherein the determined dependencies indicate, at least, that a first object is to be constructed prior to a second object; generating one or more construction orderings based on the determined dependencies, each construction ordering indicating a unique order in which the objects are to be constructed; and causing presentation, via a user device, of user interface information describing the construction orderings, wherein the system is configured to trigger updates to the electronic model in response to received material changes associated with the electronic model, and wherein the method further comprises receiving information indicating a material change to a design associated with the electronic model; determining at least one updated construction ordering; and causing presentation of information associated with the updated construction ordering.
Instead, Mizikovsky discloses retrieving a construction model for the standard construction design from a store, the construction model including a plurality of material elements representing materials for use in carrying out a construction project in accordance with the construction model, each material element having material properties including construction attributes; b) determining one or more design customizations; c) updating the construction model in accordance with the one or more design customizations to thereby generate a customized construction model, by at least one of: i) adding one or more material elements; ii) removing one or more material elements; and, iii) modifying one or more material elements; and, d) generating construction information associated with carrying out the construction project in accordance with the construction attributes of the customized construction model.
Regarding claim 14, the prior art of record, Mizikovsky (US 2015/0234377 A1) failed to disclose obtaining an electronic model, the electronic model comprising a plurality of objects, the objects representing physical objects to be constructed, and the electronic model being of a structure or infrastructure project; determining dependencies between the objects, wherein the determined dependencies indicate, at least, that a first object is to be constructed prior to a second object; generating one or more construction orderings based on the determined dependencies, each construction ordering 
Instead, Mizikovsky discloses retrieving a construction model for the standard construction design from a store, the construction model including a plurality of material elements representing materials for use in carrying out a construction project in accordance with the construction model, each material element having material properties including construction attributes; b) determining one or more design customizations; c) updating the construction model in accordance with the one or more design customizations to thereby generate a customized construction model, by at least one of: i) adding one or more material elements; ii) removing one or more material elements; and, iii) modifying one or more material elements; and, d) generating construction information associated with carrying out the construction project in accordance with the construction attributes of the customized construction model.
Regarding claim 15, the prior art of record, Mizikovsky (US 2015/0234377 A1) failed to disclose obtaining an electronic model, the electronic model comprising a plurality of objects, the objects representing physical objects to be constructed, and the electronic model being of a structure or infrastructure project; determining dependencies between the objects, wherein the determined dependencies indicate, at least, that a first object is to be constructed prior to a second object; generating one or more construction orderings based on the determined dependencies, each construction ordering indicating a unique order in which the objects are to be constructed; and causing presentation, via a user device, of user interface information describing the construction orderings, wherein the system is configured to trigger updates to the electronic model in response to received material changes associated with the electronic model, wherein the method further comprises comprising: determining one or more 
Instead, Mizikovsky discloses retrieving a construction model for the standard construction design from a store, the construction model including a plurality of material elements representing materials for use in carrying out a construction project in accordance with the construction model, each material element having material properties including construction attributes; b) determining one or more design customizations; c) updating the construction model in accordance with the one or more design customizations to thereby generate a customized construction model, by at least one of: i) adding one or more material elements; ii) removing one or more material elements; and, iii) modifying one or more material elements; and, d) generating construction information associated with carrying out the construction project in accordance with the construction attributes of the customized construction model.
Regarding claim 17, the prior art of record, Mizikovsky (US 2015/0234377 A1) failed to disclose non-transitory computer storage media storing instructions that when executed by a system of one or more processors, cause the processors to perform operations, the operations enabling improvements in determining anomalies in electronic models, the improvements being based on insights extracted from machine learning models trained on disparate electronic models of structures and/or infrastructure projects, and the method comprising: obtaining an electronic model, the electronic model comprising a plurality of objects, and the objects representing physical objects to be constructed, and the electronic model being of a structure or infrastructure project; determining one or more anomalies within the electronic model, wherein each anomaly relates to an object wherein determining the anomalies is based on application of one or more machine learning models and the adjacency relationships between objects in three-dimensional space, and wherein the machine learning models were trained using data from different types of structures and/or infrastructure projects; and causing presentation, via a user device, of user interface information describing anomalous objects included in the electronic model, the anomalous objects being determined via application of one or more machine learning models.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/SYED A RONI/Primary Examiner, Art Unit 2194